DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicants argue, REMARKS pg. 9, that “none of the channel allocations illustrated in, e.g., Figures 3A and 3B of Charbit represent contiguous sets of frequency channels allocated for uplink transmissions and downlink transmissions, and Charbit does not describe any of the "separate WiFi channels" to be used for uplink transmissions and downlink transmissions as belonging to a contiguous subset of frequency channels. Charbit thus fails to disclose or suggest a "contiguous subset of frequency channels for downlink transmission" and a "contiguous subset of 
The Office respectfully disagrees.  Charbit fairly suggest “a single unlicensed frequency band (Para. [0097]-[0099]) such as “license-exempt band at 2.4 GHz” or “ISM band at 5 GHz” or “the TVWS bands”) where (Para. [0097]) “a DL SCell CC and a UL SCell CC will need to be mapped to separate WiFi channels”. That is “a DL SCell CC” and “a UL SCell CC” are “separate WiFi channels” where (Para. [0098]) in case of the “ISM band at 5 GHz…the UL CC is mapped to channel numbers 36-50 and the DL CC is mapped to channel numbers 51-64” and  in case of (Para. [0099])“the TVWS bands…channels 14-36 (470-608 MHz) and 38-51 (614-698 MHz), which have respective bandwidths of 138 MHz and 84 MHz.” used as “UL and the DL CCs.” 
 Hence, “channel numbers 36-50”/“channels 14-36” are “contiguous subset of frequency channels” used for uplink and “channel numbers 51-64”/ channels “38-51” are contiguous subset of frequency channels used for downlink.  Furthermore, Fig. 3A suggest a first contiguous subset of frequency channels ({CH1, CH2} used for either DL/UL in time interval 302) and a second contiguous subset of frequency channels ({CH8-CH11} used for either DL/UL in time interval 304). Additionally, Fig. 3B fairly teaches “contiguous subset of frequency channels” such as “CH2-CH5” used in the “L FH TIME INTREFALS 358” as “downlink resource” or “uplink resource”.  Therefore, Charbit fairly suggest “a single unlicensed frequency band (Para. [0097]-[0099]: such as “license-exempt band at 2.4 GHz” or “ISM band at 5 GHz” or “the TVWS bands”) comprising a first and second contiguous subset of frequency channels ({CH1, CH2}, {CH2, CH3, CH4, CH5} and channel numbers 36-50, channel numbers 51-64 and channels 14-36 (470-608 MHz) and 38-51) that can be used for downlink and/or uplink communication.

The Office respectfully disagrees with applicants characterization that “Zhang disclose scheduling within and across multiple frequency bands (e.g., "first frequency band 112" and "second frequency band 114")”.  Zhang simply states (Para. [0024]) “the radio access provider 104 may transmit and receive over multiple frequency bands. Examples of such frequency bands may include a licensed frequency band, an unlicensed frequency band… a 900 MHz frequency band…a 2.4 GHz frequency band, a 5.0 GHz frequency band, a 5.8 GHz frequency band…The first frequency band 112, the second frequency band 114, and the Nth frequency band 116 may each be any of the example frequency bands.  Each frequency band may include multiple resource blocks (alternatively referred to herein as "blocks") or channels which may be assigned by the scheduler 102 to wireless communication device 122 for downlink communications, uplink communications, or both.”  That is, “The first frequency band 112” and “the second frequency band 114” “may each be any of the example frequency bands”.  Hence,  in broadest reasonable interpretation the first frequency band 112 and the second frequency band 114 may each be “an unlicensed frequency band”  or “a 900 MHz frequency band”  or “a 2.4 GHz frequency band” or “ a 5.0 GHz frequency band” each frequency band including “multiple resource blocks (alternatively referred to herein as "blocks") or channels”.  Hence, in context of the cited paragraphs 0022, 0024, 0045-0047 and Figures 1 and 3A-3B, Zhang fairly suggest (Fig. 3A, 3B) the first frequency band 112 and the second frequency band 114 belonging to, e.g. “an unlicensed frequency band” such as “a 900 MHz frequency band”  or “a 2.4 GHz frequency band” or “ a 5.0 GHz frequency band”, where the first frequency band 112 comprises contiguous subset of resource/frequency blocks/channels, e.g. RB/Channel = RB1-RB4/”RB5-RB8/RB9-RB12, and the second frequency band 114 comprises contiguous subset of resource/frequency blocks/channels, e.g. RB/Channel = RB1-RB2/”RB3-RB4/RB5-RB6 within each of the “an unlicensed frequency band” such as “a 900 MHz frequency band”  or “a 2.4 GHz frequency band” or “ a 5.0 GHz frequency band”.  Therefore, Zhang fairly suggest “a single unlicensed frequency band, e.g. “a 900 MHz frequency band” or “a 2.4 GHz frequency band” or “ a 5.0 GHz frequency band”, comprising a first and second contiguous subset of frequency channels (RB/Channel = RB1-RB4/”RB5-RB8/RB9-RB12, and RB/Channel = RB1-RB2/”RB3-RB4/RB5-RB6) that can be used for downlink and/or uplink communication.
The Office has modified the previous prior art rejection, as necessitated by the current amendments, with further citing and explanation as detailed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 16, 31 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 2012/0307744 A1) in view of Zhang et al. (US 2015/0071239 A1).

Regarding Claim 1 and 16, Charbit et al. discloses;
A method for use in a frequency-hopping wireless transmitter for transmitting in unlicensed spectrum, the wireless transmitter comprising processing circuitry, (Fig. 2, 6, Para. [0071], [0136]-[0138]: HeNB transmitting k channels in the license-exempt band using processing circuitry such as data processor (DP), computer-readable memory, transmitter TX, a receiver RX), the method executed by the processing circuitry comprising: 
a single unlicensed frequency band (Fig. 2, 6, Para. [0072]: “the HeNB (or more generally the micro access node) configures via RRC signaling (licensed band) to the mobile device N SCells on WiFi channels (or more generally licensed-exempt channels) wi, in the FH channel set…the FH channel set size N<=K, where K is the number of WiFi channels [plurality of frequency channels] in the license exempt band [a single unlicensed frequency band]”; Para. [0097]: “FIGS. 3A-B above only show LTE carriers mapped to WiFi channels on the license-exempt band at 2.4 GHz [a single unlicensed frequency band] via FH”; Para. [0098]: identifies another single unlicensed frequency bands such as “the ISM band at 5 GHz (802.11a)” having “channel numbers 36-64” (plurality of frequency channels) where “the UL CC is mapped to channel numbers 36-50 and the DL CC is mapped to channel numbers 51-64 [configuration for a plurality of frequency channels]”; Para. [0099]: identifies another single unlicensed frequency bands such as “the TVWS bands” having channels 14-36 (470-608 MHz) and 38-51 (614-698 MHz), which have respective bandwidths of 138 MHz and 84 MHz [configuration for a plurality of frequency channels].  This also allows sufficient usable bandwidth and allows a 40 MHz frequency gap between the UL and the DL CCs”);
transmitting a data transmission according to a frequency-hopping pattern across the plurality of frequency channels (Fig. 2, 3A, 3B,  Para. [0073], [0083], [0092]: Physical Resource Blocks (PRBs) are used for uplink (UL) and downlink (DL) data transmission according to a frequency hopping pattern of “the FH channel set W”); and 
wherein the configuration for the plurality of frequency channels comprises a first contiguous subset of frequency channels for downlink transmission and a second contiguous subset of frequency channels for uplink transmission, and the frequency channels in the first and contiguous subsets are mutually exclusive (Fig. 3A-B, Para. [0097]: “DL SCell CC [a first contiguous subset] and a UL SCell CC [second contiguous subset] will need to be mapped to separate [are mutually exclusive] WiFi channels.  If those license-exempt channels are in the ISM band they will need to be at least 40 MHz apart; if they are in the TVWS band they need only be disjoint (non-contiguous in frequency)” where “the ISM band at 5 GHz (802.11a)” “has channel numbers 36-64” (plurality of frequency channels) and “the UL CC is mapped to channel numbers 36-50 [a second contiguous subset of frequency channels] and the DL CC is mapped to channel numbers 51-64 [first contiguous subset of frequency channels]”; Para. [0099]: identifies another single unlicensed frequency bands such as “the TVWS bands” having channels 14-36 (470-608 MHz) and 38-51 (614-698 MHz), which have respective bandwidths of 138 MHz and 84 MHz.  This also allows sufficient usable bandwidth and allows a 40 MHz frequency gap between the UL and the DL CCs”).. 
Charbit et al. does not teach:
“wherein a first portion of the first contiguous subset of frequency channels and a first portion of the second contiguous subset of frequency channels are allocated to a first network, and a second portion of the first contiguous subset of frequency channels and a second portion of the second contiguous subset of frequency channels are allocated to a second network” 
	On the other hand, Zhang et al. teaches (Para. [0024]) using unlicensed frequency bands;
“wherein a first portion of the first contiguous subset of frequency channels and a first portion of the second contiguous subset of frequency channels are allocated to a first network (Fig. 1, 3a, 3b, Para. [0022], [0024], [0043, [0045]-[0047]: a radio access provider 104 can schedule a first downlink channels (first portion), e.g. RBs, from first frequency band 112 (first contiguous subsets subset of frequency channels, e.g., RB/Channel = RB1-RB4/”RB5-RB8/RB9-RB12) and A (radio access provider 104 forms a communication first network/cell with wireless device 122A  (additionally see Fig. 2)), and a second portion of the first contiguous subset of frequency channels and a second portion of the second contiguous subset of frequency channels are allocated to a second network (Fig. 1, 3a, 3b, Para. Para. [0022], [0024], [0043, [0045]-[0047]: a radio access provider 104 can schedule a second downlink channels (second portion), e.g. RBs, from first frequency band 112 (first contiguous subsets subset of frequency channels, e.g., RB/Channel = RB1-RB4/”RB5-RB8/RB9-RB12) and second uplink channels (second portion), e.g. RBs, from second frequency band 114 (second contiguous subset of frequency channels, e.g., RB/Channel = RB1-RB2/”RB3-RB4/RB5-RB6) to provide uplink and downlink communication to wireless device 122B (radio access provider 104 forms a seconds communication network/cell with wireless device 122B  (additionally see Fig. 2))”.  In a summarized interpretation of the cited teaching, Zhang fairly suggest that the downlink RB’s channels and uplink RB’s channels from each of first contiguous frequency band 112 and second contiguous frequency band 114, forms respective portions of the band such as (Para. [0024]) “an unlicensed frequency band… a 2.4 GHz frequency band, a 5.0 GHz frequency band…”, where “Each frequency band may include multiple contiguous resource blocks (alternatively referred to herein as "blocks") or channels which may be assigned by the scheduler 102 to wireless communication device 122 for downlink communications, uplink communications, or both.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that portions the unlicensed contiguous frequency 

Regarding Claim 31 and 46, Charbit et al. discloses;
A method for use in a frequency-hopping wireless receiver for receiving in unlicensed spectrum, the wireless receiver comprising processing circuitry (Fig. 2, 6, Abstract “RRC signaling is used to configure a user device [wireless receiver e.g. UE 20] for N secondary cells SCells on license-exempt channels w.sub.i in a frequency hopping channel set” Para. [0135]: “The UE 20 includes processing means such as at least one data processor (DP) 20A, storing means such as at least one computer-readable memory (MEM) 20B storing at least one computer program (PROG) 20C or other set of executable instructions, communicating means such as a transmitter TX 20D and a receiver RX 20E for bidirectional wireless communications with the eNodeB 22 via one or more antennas 20F), the method executed by the processing circuitry comprising;
obtaining a configuration for a plurality of frequency channels in a single unlicensed frequency band (Fig. 2, 6, Para. [0072]: “the HeNB (or more generally the micro access node) configures via RRC signaling (licensed band) to the mobile device N SCells on WiFi channels (or more generally licensed-exempt channels) wi, in the FH channel set…the FH channel set size N<=K, where K is the number of WiFi channels [plurality of frequency channels] in the license exempt band [a single unlicensed frequency band]”; Para. [0097]: “FIGS. 3A-B above only show LTE carriers mapped to WiFi channels on the license-exempt band at 2.4 GHz [a single unlicensed frequency band] via FH”; Para. [0098]: identifies another single unlicensed frequency 
receiving a data transmission according to a frequency-hopping pattern across the plurality of frequency channels (Fig. 2, 3A, 3B,  Para. [0073], [0083], [0092]: Physical Resource Blocks (PRBs)/Channels are used for uplink (UL) and downlink (DL) data transmission according to a frequency hopping pattern of “the FH channel set W”); 
wherein the configuration for the plurality of frequency channels comprises a first contiguous subset of frequency channels for downlink transmission and a second contiguous subset of frequency channels for uplink transmission, and the frequency channels in the first and second contiguous subsets are mutually exclusive (Fig. 3A-B, Para. [0097]: “DL SCell CC [a first contiguous subset] and a UL SCell CC [second contiguous subset] will need to be mapped to separate [are mutually exclusive] WiFi channels.  If those license-exempt channels are in the ISM band they will need to be at least 40 MHz apart; if they are in the TVWS band they need only be disjoint (non-contiguous in frequency)” where “the ISM band at 5 GHz (802.11a)” “has channel numbers 36-64” (plurality of frequency channels) where “the UL CC is mapped to channel numbers 36-50 [a second contiguous subset of frequency channels] and the DL CC is mapped to channel numbers 51-64 [first contiguous subset of frequency channels]”; Para. [0099]: identifies 
Charbit et al. does not teach:
“wherein a first portion of the first contiguous subset of frequency channels and a first portion of the second contiguous subset of frequency channels are allocated to a first network, and a second portion of the first contiguous subset of frequency channels and a second portion of the second contiguous subset of frequency channels are allocated to a second network” 
	On the other hand, Zhang et al. teaches (Para. [0024]) using unlicensed frequency bands;
“wherein a first portion of the first contiguous subset of frequency channels and a first portion of the second contiguous subset of frequency channels are allocated to a first network (Fig. 1, 3a, 3b, Para. [0022], [0045]-[0047]: a radio access provider 104 can schedule a first downlink channels (first portion), e.g. RBs, from first frequency band 112 (first contiguous subset of frequency channels) and first uplink channels (first portion), e.g. RBs, from second frequency band 114 (second contiguous subset of frequency channels) to provide uplink and downlink communication to wireless device 122A (first network/cell)), and a second portion of the first contiguous subset of frequency channels and a second portion of the second contiguous subset of frequency channels are allocated to a second network (Fig. 1, 3a, 3b, Para. [0022], [0045]-[0047]: a radio access provider 104 can schedule a second downlink channels (second portion), e.g. RBs, from first frequency band 112 (first contiguous subset of frequency channels) and second uplink channels (second portion), e.g. RBs, from second frequency band 114 (second contiguous subset of frequency channels) to provide uplink and downlink communication to wireless device 122B).” 



Claim 21, 22, 25, 27, 36, 37, 40, 42, 49, 50-52, 54, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 2012/0307744 A1) in view of Zhang et al. (US 2015/0071239 A1) further in view of Loy et al. (NPL titled "ISM-Band and Short Range Device Regulatory Compliance Overview", Application Report, Texas Instruments, January 1, 2005). Both documents are cited in the submitted IDS.

Regarding Claim 21, 36, 50 and 51, Charbit et al. in view of Zhang et al. discloses all the limitation of claims 16, 31 and 46 as addressed above, where Charbit et al. further teaches;
wherein the unlicensed frequency band comprises a 2.4 GHz band (Para. [0097]: “the license-exempt band at 2.4 GHz”; Para. [0100]: “In most cases it should be sufficient to have DL and UL in the SCell CCs for FH LTE systems as outlined in the examples above, in the ISM band at 2.4 GHz with a total usable bandwidth of 55 MHz”) having first contiguous subset of frequency channels and second contiguous subset of frequency channels (Fig. 1B, 2, Para. [0050], [0100]: fairly suggest that SCC#1/SCell#1 having 55MHz bandwidth containing a N contiguous “FH Channel set” used for downlink and SCC#2/SCell#2 having 55MHz bandwidth containing a 
comprises 160 frequency channels.
On the other in in the same field of endeavor (pg. 7-8: Frequency Hooping using ISM-Band), Loy et al. teaches (pg. 8, line 10: the 2.4GHz ISM band has a total bandwidth of 83.5 MHz);
comprises 160 frequency channels (pg. 8, line 10: assuming when channel spacing of 100-kHz/250-kHz a total of 835/334 channels are available for use by different operators/networks. Since some guard channels allocation/channel gap are required with the neighboring bands a selection of 160 channel for downlink [first contiguous subset of frequency channels] and 160 channel of uplink [second contiguous subset of frequency channels] are available for use by the operators/networks). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the frequency channels W in Charbit et al. in view of Zhang et al.’s inventions can be configured into contiguous 160 frequency channel for use in downlink and uplink as taught by Loy et al., where doing so would (Loy et al., pg. 8, Section 2.4) allow for “transmit strength” to “be up to 20dB larger than the limits for continuous signals”. 

Regarding Claim 22, 37, 50 and 52, Charbit et al. in view of Zhang et al. discloses all the limitation of claims 16, 31 and 46 as addressed above, where Charbit et al. further teaches;
wherein the unlicensed frequency band comprises a 2.4 GHz band (Para. [0097]: “the license-exempt band at 2.4 GHz”; Para. [0100]: “In most cases it should be sufficient to have DL and UL in the SCell CCs for FH LTE systems as outlined in the examples above, in the ISM band at 2.4 GHz with a total usable bandwidth of 55 MHz”) having first contiguous subset of  contiguous subset of frequency channels (Fig. 1B, 2, Para. [0050], [0100]: fairly suggest that SCC#1/SCell#1 having 55MHz bandwidth containing a N contiguous “FH Channel set” used for downlink and SCC#2/SCell#2 having 55MHz bandwidth containing a N contiguous “FH Channel set” used for uplink where in view of Zhang et al. each contiguous “FH Channel set” may further contain first and second portions), however, they do not teach that the first and second portions of the first and second contiguous subset of frequency channels each:
comprises 80 frequency channels 
On the other in in the same field of endeavor (pg. 7-8-: Frequency Hooping using ISM-Band), Loy et al. teaches;
comprises 80 frequency channels  (pg. 8, line 10: teaches the 2.4GHz ISM band has a total bandwidth of 83.5 MHz using “at least 75 hopping frequencies [contiguous channels]”and assuming when channel spacing of 250kHz a total of 334 contiguous channels are available for use by different operators/networks. Since some guard channels allocation are required with the neighboring bands a selection of 80 contiguous channel for downlink and 80 contiguous channel of uplink are available for use by the operators/networks). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the frequency channels W in Charbit et al. in view of Zhang et al.’s inventions can be configured into 160 frequency channel for use in downlink and uplink as taught by Loy et al., where doing so would (Loy et al., pg. 8, Section 2.4) allow for “transmit strength” to “be up to 20dB larger than the limits for continuous signals”. 

Regarding Claim 25, 40, 54 and 55, Charbit et al. in view of Zhang et al. discloses all the limitation of claims 16, 31 and 46 as addressed above, where Charbit et al. further teaching the frequency band (Fig. 1B) having first contiguous subset of frequency channels and second contiguous subset of frequency channels (Fig. 1B, 2, Para. [0050], [0100]: fairly suggest that SCC#1/SCell#1 having  bandwidth containing  N contiguous “FH Channel set” used for downlink and SCC#2/SCell#2 having bandwidth containing N contiguous “FH Channel set” used for uplink), however, they do not teach the unlicensed frequency band comprises:
“a 915 MHz band” and that the first and second contiguous subset of frequency channels each comprises:
 “50 frequency channels.”
On the other in in the same field of endeavor (pg. 7-8-: Frequency Hooping using ISM-Band), Loy et al. teaches;
wherein the unlicensed frequency band comprises:
 “a 915 MHz band” (pg. 7, line 1: “The frequency band of 902-928MHz…in US, commonly abbreviated as the 915-MHz ISM band”) and, wherein the first contiguous subset of frequency channels comprises 50 frequency channels and the second contiguous subset of frequency channels comprises
 50 frequency channels (pg. 7, Section 2.3.1: teaches with channel spacing of 250kHz at least 50 hopping frequencies/channels are available to operators/networks for downlink and uplink transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the frequency channels W in Charbit et al. in view of Zhang et al.’s inventions can be configured as 915-MHz ISM band with 50 frequency channel for use in downlink and uplink as taught by Loy et al., where doing so would (Loy et al., 

Regarding Claim 27, 42 and 57, Charbit et al. in view of Zhang et al. discloses all the limitation of claims 16, 31 and 46 as addressed above, where Charbit et al. further teaching the unlicensed frequency band (Fig. 1B) having first contiguous subset of frequency channels and second contiguous subset of frequency channels (Fig. 1B, 2, Para. [0050], [0100]: fairly suggest that SCC#1/SCell#1 having  bandwidth containing  N contiguous “FH Channel set” used for downlink and SCC#2/SCell#2 having bandwidth containing N contiguous “FH Channel set” used for uplink), however, they do not teach the unlicensed frequency band comprises:
“a 915 MHz band” and that the first and second contiguous subset of frequency channels each comprises:
 “25 frequency channels.”
On the other in in the same field of endeavor (pg. 7-8-: Frequency Hooping using ISM-Band), Loy et al. teaches;
wherein the unlicensed frequency band comprises a 915 MHz band (pg. 7, line 1: “The frequency band of 902-928MHz…in US, commonly abbreviated as the 915-MHz ISM band”)  and, wherein the first contiguous subset of frequency channels comprises 25 frequency channels  and the second contiguous subset of frequency channels comprises 25 frequency channels (pg. 7, Section 2.3.1: teaches with  channel spacing larger than 250kHz at least 25 hopping frequencies/channels are available to operators/networks for downlink and uplink transmission).


Regarding Claim 49, Charbit et al. in view of Zhang et al. discloses all the limitation of claims 46 as addressed above, however they do not teach:
wherein a bandwidth of each frequency channel of the plurality of frequency channels comprises 250 kHz.
On the other in in the same field of endeavor (pg. 7-8-: Frequency Hooping using ISM-Band), Loy et al. teaches;
wherein a bandwidth of each frequency channel of the plurality of frequency channels comprises 250 kHz (pg. 7, Section 2.3.1: teaches with channel spacing of 250kHz used in frequency hopping are available to operators/networks for downlink and uplink transmission).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the frequency channels W in Charbit et al. in view of Zhang et al.’s inventions can be configured as 250kHz for use in downlink and uplink transmission as taught by Loy et al., where doing so would (Loy et al., pg. 7, Section 2.3.1) allow for “peak transmit power” of either +24dBm or +30dBm to be delivered to the antenna increasing a transmission range for the operator/network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633